       U'




                IN THE UNITED STATES DISTRICT COURT
             FORTHE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                          NO. 5:18-CV-459-FL


UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
             V.                         )
                                        )
$110,000.00 IN U.S. CURRENCY,           )                                                 .s
                                        )
                    Defendant.          )




                                     DEFAULT


      Upon motion and proper showing by the attorney for the plaintiff, the United

States of America, default is hereby entered against the defendant for having failed to

appear, plead, or otherwise defend as provided by Rule 55 of the Federal Rules of Civil

Procedure.

      This the    "J./ day of n:~.p19.

                                    ~··
                                 PETER A. MOORE, JR., Clerk
                                 U.S. District Court
                                 Eastern District of North Carolina
